Citation Nr: 1019096	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1971. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2008 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the instant claim for entitlement to TDIU, to 
be granted, a claim of entitlement to a TDIU rating must be 
supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a Veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2009).  

In this case, the Veteran asserts that his service-connected 
disabilities, namely right lower extremity, decreased 
sensation, peroneal nerve (rated as 20 percent disabling), 
left lower extremity, decreased sensation, peroneal nerve 
(rated as 20 percent disabling), diabetes mellitus (rated as 
10 percent disabling), and degenerative nucleus pulposus, 
lumbar spine (rated as 40 percent disabling), affect his 
ability to secure full-time employment.  Indeed, in his 
formal application for increased compensation based on 
unemployability, the Veteran indicated that he became too 
disabled to work as an independent contractor/driver in April 
1993.  See VA Form 21-8940, dated April 2008. 

Unfortunately, while the record includes the above-cited 
assertions made by the Veteran in April 2008 that he is, in 
effect, unemployed due to his service-connected lumbar spine, 
diabetes, and nerve conditions, the record is devoid of a 
full medical opinion as to whether the Veteran is unable to 
secure and maintain gainful employment in light of all of his 
current service-connected disabilities.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that a Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the RO should take corrective action.  Id.

It appears that the Veteran's lumbar spine and diabetes 
disabilities were last, fully evaluated in 2001 and 2004, 
respectively.  Clearly, those examination reports do not 
reflect current findings; moreover, neither report contains 
an opinion as to employability.  Similarly, although the 
Veteran was evaluated for his lower extremity nerve 
disabilities in 2008, that examination report also failed to 
discuss whether or not the Veteran was unable to work as a 
result of a service-connected disability.  Such an opinion 
therefore must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
an appropriate VA medical examination(s) 
to determine the effect of his four 
current service-connected disabilities on 
his employability (i.e., left and right 
lower extremity, decreased sensation, 
peroneal nerve; diabetes mellitus; and 
degenerative nucleus pulposes, lumbar 
spine).  

The examiner should generally address the 
extent of functional and industrial 
impairment due to the Veteran's service-
connected disabilities.  The claims file, 
to include a copy of this REMAND, must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

2.  The Veteran is hereby notified that it 
is his responsibility to report for a VA 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, adjudicate the claim for 
entitlement to TDIU.  If any benefit 
sought on appeal is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


